Citation Nr: 0301542	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  98-19 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1951 to 
January 1954.

This appeal arises from a September 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona which denied an increased 
evaluation for asbestosis, rated at that time as 10 
percent disabling.  The veteran appealed this 
determination.  In a supplemental statement of the case 
(SSOC) issued in December 1999, the veteran was informed 
that the evaluation of his asbestosis had been increased 
to 30 percent disabling.  He continued his appeal.


FINDINGS OF FACT

1.  All evidence required for an equitable determination 
on the issue decided below has been obtained.

2.  The veteran's asbestosis is characterized by a valid 
forced vital capacity score (obtained in November 1998) of 
64.26 percent of that predicted and has resulted in a 
moderate level of respiratory disability.


CONCLUSION OF LAW

Asbestosis is no more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.97, Diagnostic Code 6833 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized 
by the Board that the provisions of 38 U.S.C.A. § 5103A 
(duty to assist) did not become effective until the fall 
of 2000.  These provisions were considered by VA in the 
supplemental statement of the case (SSOC) issued in March 
2002.  VA also had the opportunity to apply the duty to 
assist provisions found at 38 U.S.C.A. § 5107(b) (West 
1991) that existed prior to November 2000 as indicated in 
the statement of the case (SOC) issued in December 1998.  
Therefore, the development conducted by VA in this case 
fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107 and the new provisions of 38 U.S.C.A. 
§ 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA."  66 Fed.Reg. 45620, 
45629 (Aug. 29, 2001); see also 38 U.S.C.A. §§ 5103, 
5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In letters of 
December 1998 and December 2001, the RO informed the 
veteran of the actions he must take and the type of 
evidence required in order to establish his current 
claims.  These actions included submitting pertinent 
medical evidence and identifying his healthcare providers.  
In a letter of October 2000, the veteran was informed of 
the development that would be completed by VA in 
substantiating his claims, to include obtaining pertinent 
medical records and a VA examination.  In the SOC of 
December 1998 and subsequent SSOC's, VA specifically 
notified the veteran of the evidence that it had 
considered, the pertinent laws and regulations, and the 
reasons and bases for its decisions.  Thus, the 
requirements of 38 U.S.C.A. §§ 5103(a) and 5103A have been 
met.  

The Board finds that all records pertinent to the current 
claims in the possession of the Federal government have 
been obtained, to include VA treatment records.  The 
veteran has not alleged that he is currently in receipt of 
Workers' Compensation or Social Security Administration 
disability benefits.  In addition, the veteran was 
afforded VA compensation examinations in December 1997, 
January 1999, January 2002, and July 2002.  The VA 
examiners noted an accurate medical history based on a 
review of the claims file and provided evidence/opinion on 
the existence and severity of the veteran's respiratory 
disability resulting from asbestosis.  These examinations 
included pulmonary function tests (PFT).  However, the 
technicians conducting the PFT's repeatedly noted that the 
results were invalid due to the veteran not completing the 
required maneuvers.  In January 2001, the technician 
recommended that the PFT not be repeated as a past history 
of invalid studies indicated that any likely future study 
would also be invalid.  A review of the claims file 
indicates that the veteran has been provided with three 
PFT's (December 1997, January 1999, and January 2001) all 
of which noted invalid findings due to the veteran's 
performance.  As the veteran is either unable or unwilling 
to perform a valid PFT, the Board finds that further 
development for such testing would be futile.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist 
is exhausted when there is non-compliance by the 
claimant).  It is noted by the Board that there is a 
private PFT of November 1998 that does not indicate any 
performance problems by the veteran and these findings 
will be considered in the following decision.

In a written statement of April 2002 the veteran indicated 
that he was scheduled for further private treatment.  The 
RO directly contacted the veteran in May 2002 and was 
informed that all available private treatment records had 
previously been submitted by the veteran.  He indicated 
that he did not have any additional evidence to submit in 
connection with his claim and the veteran was informed 
that VA would prepare a decision in his claim.  The 
veteran indicated in his December 1998 substantive appeal 
that he wished to have a hearing before VA.  However, in 
March 2002, the veteran withdrew his hearing request. 

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Entitlement to an Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (2001).  Also, 38 
C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.  The 
evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.

The veteran's asbestosis was rated 10 percent disabling 
effective from May 5, 1993 under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.97, Diagnostic Code 6833 
(interstitial lung disease, asbestosis).  A 30 percent 
evaluation under this same Diagnostic Code is effective 
from November 24, 1998.  

Private treatment records noted treatment for various 
disorders from the early 1990's to the 2000's.  Based on 
PFT testing done in May 1991, a Harvey Gerhard, M.D., 
opined that the veteran had mild obstructive lung disease.  
A pulmonary examination of June 1991 noted that the 
veteran had recently undergone surgery to remove a 
granuloma from the lower lobe of the right lung.  The 
impressions were status post thoracotomy, right lower lobe 
granuloma, and bronchitis.  

A PFT of April 1993 was interpreted to reveal mild 
restrictive lung disease and consistent with small airways 
disease.  A private pulmonary examination of April 1993 
noted an impression of evidence of asbestos induced 
pleural disease.

At his VA respiratory examination in December 1997, the 
veteran complained of dyspnea on exertion walking one 
flight of stairs, but acknowledged that he could walk at a 
normal pace on level ground.  He claimed to have three or 
four coughing spells a day that produced thick white 
sputum.  He denied any emergency room or hospitalization 
for his lung problems.  Based on physical examination and 
review of the veteran's medical records, the examiner 
noted an impression of an asbestosis diagnosis apparently 
based on his exposure history.  The examiner reported that 
he found nothing in the prior X-ray or pathology reports 
that would indicate a diagnosis for asbestosis.  Based on 
a review of current X-ray, laboratory results, and 
spirometry findings, the examiner opined that these were 
consistent with either no or very minimal obstructive lung 
disease.  The PFT noted forced vital capacity (FVC) scores 
of 93 percent of predicted prior to use of a 
bronchodilator and 53 percent of predicted post-use.  The 
diffusion capacity of the lung for carbon monoxide (DLCO) 
was indicated to be 13 percent of predicted.  The 
technician giving the PFT noted that the veteran gave a 
good effort, but was unable to produce good FVC and DLCO 
data.  It was indicated that this study was of poor 
quality and probably invalid.  The interpretation was mild 
obstructive lung disease with clinical correlation 
strongly suggested.

The veteran underwent a private pulmonary examination in 
January 1998.  He complained of severe shortness of breath 
on minimal exertion.  The veteran reported a cough 
productive of yellowish or white phlegm.  He complained of 
occasional exertionally related sharp to dull chest pain.  
A PFT reportedly found moderate restrictive lung disease.  
The impression was unequivocal evidence of asbestosis, 
asbestos induced pleural disease and development of 
parenchymal lung disease.

A private chest X-ray of April 1998 found right basilar 
pleural scarring, no obvious pulmonary infiltrates, and 
surgical clips present in the right upper quadrant.  A 
chest X-ray of September 1998 found slight pleural 
thickening in the right lung base and old right rib 
fractures, but otherwise was negative.  Similar findings 
were noted on a chest X-ray of March 1999, but slight 
fibrosis was also noted on the right lung base.

A private PFT of November 1998 noted FVC scores of 65.46 
percent and 64.26 percent of that predicted.  In a letter 
of November 1998, a Stephen L. Newman, M.D., interpreted 
this PFT to show the veteran demonstrated a moderate 
restrictive lung disease.

Another respiratory examination was given to the veteran 
in January 1999.  He complained of dyspnea when walking 
100 feet up a slight grade, and sometimes when getting out 
of bed.  He also noted that yard work that had taken two 
hours to complete now took two weeks.  The veteran also 
reported anterior chest pain when making twisting 
movements and when laughing.  The impression was 
asbestosis with a history of pulmonary parenchymal and 
pleural lesions with a fibrocalcific plaque which would be 
typical of asbestosis.  It was noted by the examiner that 
the veteran's chest pains may also be due to asbestosis.  
The PFT scores were 67 percent of that predicted prior to 
use of a bronchodilator and 24 percent of that predicted 
after its use.  There was no DLCO score obtained.  The 
technician noted that the veteran either would not or 
could not follow instructions.  The PFT was unable to 
obtain reportable DLCO data.  The test was considered 
invalid and unable to interpret results due to the 
veteran's performance.  The computerized interpretation 
noted moderate obstructive and mild restrictive lung 
defects.  The VA examiner prepared an addendum to his 
examination report in February 1999.  He noted that the 
PFT results were uninterpretable, apparently due to the 
veteran's inconsistent effort.  Chest X-rays were 
reportedly negative except for plural scarring.  There was 
no evidence of any calcified areas.  The examiner 
summarized that while there was biopsy evidence consistent 
with asbestosis, there was no objective evidence of any 
functional-respiratory abnormality.

A private chest X-ray of March 2000 noted evidence of a 
right thoracotomy and slight fibrosis and pleural 
thickening in the right lung base, but otherwise was 
negative.  A computerized tomography (CT) scan of April 
2000 found focal fibrosis of the lower lobe of the right 
lung, small calcified granuloma with in the left lung base 
posteriorly.  There were no acute lung infiltrates or 
pleural effusion.

The veteran was afforded a VA respiratory examination in 
January 2002.  The examiner noted the veteran's reported 
history of asbestosis.  However, this examiner could not 
find any radiological or biopsy evidence in the medical 
records that would confirm the existence of asbestosis.  
The veteran complained of shortness of breath on exertion, 
especially when climbing stairs, pulling weeds, or doing 
heavy work.  He claimed that could last only 15 minutes 
doing such work and then would have to rest.  The veteran 
denied taking any type of medication for his breathing 
disorder.  The impression was a history of asbestos 
exposure, but no objective evidence of asbestosis.  The 
examiner opined that the veteran may suffer with mild 
chronic obstructive pulmonary disease.  

A VA CT scan of the veteran's chest in January 2002 noted 
an impression of localized pleural tags and scarring 
changes in the right lung.

A VA PFT of January 2002 reported pre-bronchodilator FVC 
score of 77 percent of predicted.  Neither a post-
bronchodilator score nor a DLCO score were reported.  It 
was noted by the technician that the veteran was pleasant 
and cooperative, but he either would not or could not 
follow instructions.  The veteran's efforts were similar 
to those during prior PFT procedures in December 1997 and 
January 1999.  It was noted that the technician was unable 
to obtain valid data in any area of testing and the 
current PFT was an invalid study.  The reviewing physician 
noted that this PFT was an invalid study and that the 
veteran had repeated invalid studies secondary to poor 
understanding of required maneuvers.  Repeat PFT studies 
were not recommended as those would probably only result 
in further invalid results.

A private PFT of February 2002 noted pre-medication FVC 
score of 36.9 percent of that predicted and a post-
medication FVC score of 40.8 percent of that predicted.  
The interpretation was severe obstruction; however, this 
printed interpretation was crossed-out with an ink pen.  
Neither a technician nor physician provided any 
interpretation of these results.  

In a written statement of April 2002, the veteran asserted 
that he had followed all instructions given to him by the 
VA technicians performing the PFT's.  He alleged that he 
felt intimidated during the testing.  The veteran 
apparently contents that the February 2002 private PFT 
verifies an increased level of disability.  Attached to 
the veteran's statement was a prescription for an inhaler.

A VA respiratory examination was given to the veteran in 
July 2002.  He claimed that he was only capable of doing 
about two minutes of strenuous activity and then would be 
required to rest for five to ten minutes.  He reported 
shortness of breath after climbing one flight of stairs.  
He coughed on a daily basis and would occasionally produce 
a small amount of white sputum.  The impression was a 
history of asbestos exposure with no confirmation of 
asbestosis in the radiological studies.  It was noted by 
this examiner that a PFT had been scheduled, but the 
veteran was unhappy about repeating his study and was 
unhappy about the techniques used by the VA laboratory.  
In an addendum to the examination report, the examiner 
indicated that the pulmonary function lab had canceled the 
scheduled PFT study due to the veteran's prior three 
failures at providing valid data.

According to Code 6833, a ten percent evaluation for 
asbestosis is warranted for FVC of 75 to 80 percent 
predicted; or, DLCO of 66 to 80 percent predicted.  A 30 
percent rating is given for FVC of 65 to 74 percent 
predicted; or, DLCO of 56 to 65 percent predicted.  A 60 
percent rating is given for FVC of 50 to 64 percent 
predicted; or, DLCO of 40 to 55 percent predicted; or, 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.

The veteran is competent to present lay evidence on injury 
and symptomatology.  However, only qualified medical 
professionals are competent to provide evidence on 
diagnosis and etiology of a disease or disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the Board cannot base its decisions on its 
own unsubstantiated opinions, but must rely on the medical 
opinions of competent healthcare professionals.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

PFT studies provided by VA have repeatedly been found to 
be invalid due to the veteran's performance.  These tests 
do not provide a basis on which to adequately rate the 
veteran's respiratory disorder.  There are two private 
PFT's of record.  The latest report of February 2002 noted 
FVC scores that would warrant a total disability 
evaluation under Code 6833.  However, no technician or 
physician interpretation was provided with this test 
report.  The mechanical interpretation of a severe 
disorder was crossed out.  Without such an interpretation 
by a qualified healthcare provider, the Board must find 
this test result inadequate for rating purposes.  The 
Board has no way to determine the validity of the test.  
This determination is corroborated by the majority of 
medical opinions of record that noted only mild to 
moderate levels of restrictive/obstructive lung disease.  
See 38 C.F.R. § 4.2 (It is the responsibility of the VA 
adjudicator to interpret reports of examination in the 
light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present).

The only PFT that has not been indicated to be invalid and 
does have an appropriate medical interpretation is the 
private PFT of November 1998.  This PFT noted scores that 
warrant a 30 percent evaluation.  Such a level of 
disability is confirmed by the physician's opinion of a 
moderate restrictive lung disease.  This level of 
disability is confirmed by the majority of the medical 
opinions offered since 1991 that have consistently noted 
either mild or moderate lung disease.  Based on these 
medical opinions that substantiate a moderate level of 
disability, and the PFT scores of November 1998, the Board 
finds that the medical evidence does not warrant an 
evaluation under Code 6833 in excess of 30 percent.

While the veteran is competent to report his symptoms, the 
medical findings do not support a higher evaluation.  The 
Board finds that the examination reports and diagnostic 
tests prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the 
degree of impairment than the appellant's statements.  To 
the extent that the appellant described severe 
symptomatology associated with his service-connected 
disability, his lay evidence is not credible.  To this 
extent, the preponderance of the evidence is against the 
claim for a higher evaluation and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for asbestosis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

